DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haack et al. (US 2004/0119314).
Haack et al. discloses a vehicle cargo box comprising a floor deck, a cargo box front wall panel extending from the floor deck, an open end opposing the front wall panel for receiving a tailgate, and a pair of side panels extending from the floor deck, as shown in Figures 1-5.  An upper front panel reinforcement (12) is provided on the cargo box front wall panel, as shown in Figure 1.  A left side reinforcement (16,30) is provided on the left side panel of the cargo box and a right side reinforcement (18,30) is provided on the right side panel of the cargo box, as shown in Figures 1 and 8.  Each side reinforcement (16,18,30) has an end coupled with an end of the upper front panel reinforcement (12), as shown in Figures 1 and 8.  Figure 8 shows the structure of each corner of the frame.  A gusset (40) is coupled to the upper front panel reinforcement (12) and the left side reinforcement (16,30) and a gusset (40) is coupled to the upper front panel reinforcement (12) and the right side reinforcement (18,30), as shown in Figure 8.  In reference to claims 2 and 5, the gussets (40) are bolted to the upper front panel reinforcement (12) and the side reinforcements (16,18,30) since holes (42) receive fasteners, as disclosed in paragraph [0034].
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter is the combination of the reinforcements being positioned inside the front end and side wall panels and the gussets positioned outside the front end and side wall panels, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 8, 2022